DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (CN 111323872 A).  Qian teaches a single mode optical fiber (Fig. 1) comprising:
a core region (r1) having an outer radius and a maximum relative refractive index (see Fig. 1);
a cladding region (r2, r3, r4) surrounding the core region (r1), the cladding region comprising a depressed-index cladding region (r3) such that a relative refractive index of the depressed-index cladding region increases with increased radial position (see Fig. 1);
wherein the single mode optical fiber has a mode field diameter of about 9.0 microns or greater at 1310 nm wavelength (page 6 of the translation, quote “the mode field diameter is =8.4 to 9.2 microns”) (ranges partially overlap);
wherein the depressed-index cladding region (r3) has an inverse triangular shape (see Fig. 1);
wherein the single mode optical fiber has a cable cutoff of less than or equal to about 1260 nm (page 6 of the translation, “cable wavelengths below 1260nm);
wherein the mode field diameter is about 9.1 microns or greater (page 6 of the translation, quote “the mode field diameter is =8.4 to 9.2 microns”) (ranges partially overlap);
wherein the mode field diameter is about 9.2 microns or greater (page 6 of the translation, quote “the mode field diameter is =8.4 to 9.2 microns”) (overlapping at the end point range);
wherein the mode field diameter is less than about 9.6 microns (page 6 of the translation, quote “the mode field diameter is =8.4 to 9.2 microns”) (ranges partially overlap); and
wherein the optical fiber cable has zero dispersion wavelength between about 1300 nm and about 1324 nm (page 6 of the translation, quote “zero dispersion wavelength is =1310 to 1324m”).
Qian does not state wherein the single mode optical fiber has a bend loss at 1550 nm for a 15 mm diameter mandrel of less than about 0.75 dB/turn, a bend loss at 1550 nm for a 20 mm diameter mandrel of less than about 0.20 dB/turn, and a bend loss at 1550 nm for a 30 mm diameter mandrel of less than 0.005 dB/turn.  Further, claims 8-13 all recite just bending losses.  The bend loss of a fiber around a particular diameter and at particular wavelengths is a result of the structure of the fiber and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The structural limitations of the claims have been obviated, so a prima facie case of obvious has been meet. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 1 above, and further in view of Zhang et al (US 2011/0044596 A1).
Qian teaches the optical fiber previously discussed, but did not teach the core region having an alpha value of 5 or less.
Zhang teaches an optical fiber with a triangular trench like Qian and also teaches a core alpha of 1.9-2.2 (P0020).
Qian and Zhang are analogous art because they are from the same field of endeavor, optical fibers with triangular cladding trenches.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the core of Qian to include a core region with an alpha value of less than 5 as taught by Zhang.
The motivation for doing so would have been to increase light confinement in the core by tapering the index of the core.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 1 above, and further in view of Bookbinder et al (US 10,444,427 B2).
Qian teaches the optical fiber previously discussed, but did not teach the core region having an alpha value of 10 or more.
Bookbinder teaches an optical fiber with a cladding trench like Qian and also teaches a core alpha of 10 or greater (abstract).
Qian and Bookbinder are analogous art because they are from the same field of endeavor, optical fibers with cladding trenches.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the core of Qian to include a core region with an alpha value of 10 or greater as taught by Bookbinder.
The motivation for doing so would have been to increase light confinement in the core by tapering the index of the core.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 1 above, and further in view of Bookbinder et al (US 8,588,569 B2).
Qian teaches the optical fiber previously discussed, but did not teach the volume of the depressed index cladding region.
Bookbinder teaches an optical fiber with a triangular trench and also teaches the volume of the trench being 61-70 microns2 (Table 1).
Qian and Bookbinder are analogous art because they are from the same field of endeavor, optical fibers with triangular cladding trenches.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cladding of Qian to include a cladding volume of between 40 and 95 as taught by Bookbinder.
The motivation for doing so would have been to create a fiber with good macrobending performance (Bookbinder, C2 L63 – C3 L6).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a single mode optical fiber with the claimed core and cladding regions, mode field diameter and wherein the depressed-index cladding region has a volume, which is defined by a first radial position at an inner radius of the depressed-index cladding region and a second radial position at 20 microns, in a range of about 20.0 % to about 70.0 % micron2,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach optical fibers with triangular cladding trenches/moat/depressions:  US 7565820, US 8081854, US 9588286, US 10591668, US 11307350.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874